 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6   ABEL HERIBERTO FABIAN-                                CASE NO. 1:13-CR-00032-AWI
     BALTAZAR aka Abel Heriberto Fabia                     (Civil Case No. 1:14-CV-00984 AWI)
 7   Baltazar,
 8                          Petitioner,                    ORDER GRANTING REQUEST FOR
                                                           AN EXTENSION OF TIME FOR THE
 9                   v.                                    UNITED STATES TO FILE A SUR-
                                                           REPLY
10   UNITED STATES OF AMERICA,
11                          Respondent.
12

13

14            On November 21, 2019, the Court ordered the United States to file a sur-reply. See Doc.
15   No. 68. On December 4, 2019, the United States requested a one week extension of time, to
16   December 12, 2019, in which to file the reply. See Doc. No. 69. Petitioner opposes the extension,
17   noting that he was sentenced in 2013 and is projected to be released in January 2021. The Court
18   understands Petitioner’s frustration. However, the seven-day extension will not materially delay
19   resolution of Petitioner’s petition. Therefore, the Court will grant the United States’ request.
20            Accordingly, IT IS HEREBY ORDERED that, no later than 10:00 a.m. on December 12,
21   2019, the United States shall file a sur-reply to the Petitioner’s reply.
22
     IT IS SO ORDERED.
23

24   Dated:    December 5, 2019
                                                   SENIOR DISTRICT JUDGE
25

26

27

28
